         Case 1:18-cv-00543-PGG Document 49 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPIN MASTER LTD. and SPIN MASTER,
INC.,
                    Plaintiffs,
                                                                         ORDER
             - against -
                                                                    18 Civ. 543 (PGG)
ALISY, et al.,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                 Plaintiffs are directed to either file for default against the defendants against

which a Clerk’s Certificate of Default was issued (see Dkt. No. 48), or to submit a status letter to

the Court, by June 12, 2020.

Dated: New York, New York
       June 4, 2020
